UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 20-6676


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

DEWAYNE CORNELIUS MELVIN, a/k/a Baby Boy,

                     Defendant - Appellant.



Appeal from the United States District Court for the Eastern District of North Carolina, at
Raleigh. James C. Dever III, District Judge. (5:08-cr-00164-D-1)


Submitted: December 22, 2020                                Decided: December 29, 2020


Before NIEMEYER, FLOYD, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dewayne Cornelius Melvin, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Dewayne Cornelius Melvin appeals the district court’s order denying relief on his

motion seeking a sentence reduction pursuant to the First Step Act of 2018, Pub. L. No.

115-391, § 404, 132 Stat. 5194, 5222. We have reviewed the record and find that the court

did not abuse its discretion in declining to reduce Melvin’s sentence. Accordingly, we

affirm for the reasons stated by the district court. United States v. Melvin, No. 5:08-cr-

00164-D-1 (E.D.N.C. May 7, 2020). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials before this court and

argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2